internal_revenue_service number release date index number ------------------------------- --------------------- ---------------------------- ------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-127193-07 date date ------- ------------------ ------------------ ------------------------------- ------------------------------- taxpayer taxpayer ---------------------------------------------------- date date date dear ---------------- this is in response to the date letter and subsequent submissions by taxpayer requesting ruling concerning the issuance of deferred gift annuities and the application of sec_72 of the internal_revenue_code facts taxpayer represents that is a public charity within the meaning of sec_509 of the internal_revenue_code and is exempt from tax under sec_501 taxpayer’s principal activity is the translation publication and distribution of bibles in the language of the reader around the world taxpayer has issued charitable gift annuities since date and continues to issue gift annuities both immediate and deferred to donors taxpayer follows recommended annuity rates issued by the american council on gift annuities taxpayer proposes to issue two special kinds of deferred gift annuities known as flexible gift annuities contracts the contracts provide that the annuity commences at the time the donor elects to begin receiving the annuity the contracts set forth a target date for commencement of the annuity but not a specific date in some cases the contracts provide that the donor must elect to commence receiving the annuity within a certain window whether or not the annuitant elects to begin receiving annuity payments on the target date the annuity will be paid at an annuity rate that will produce on date taxpayer withdrew its ruling requests regarding sections of the code plr-127193-07 the same charitable deduction in all cases the annuity rates will be set by reference to an age-based schedule so that the actuarial value of the remainder will be the same regardless of when the donor elects to commence receiving the annuity the contracts will be issued to cover no more than two lives if a contract is issued for two lives the consent of both annuitants to the commencement of the annuity is required if both annuitants are living the contracts will not guarantee a minimum or specify a maximum number of payments taxpayer requests a ruling that the donors who contribute cash or other_property in exchange for the contracts will not have constructive receipt of income until they begin receiving annuity payments law sec_72 provides that except as otherwise provided in chapter of the code gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_72 provides in general that gross_income does not include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date asd bears to the expected_return under the contract as of such date sec_72 provides that the portion of any amount_received_as_an_annuity which is excluded from gross_income under sec_72 shall not exceed the unrecovered investment_in_the_contract immediately before the receipt of such amount sec_72 provides generally for purposes of sec_72 that the asd in the case of any contract is the first day of the first period for which an amount is received as an annuity under the contract sec_1_72-4 provides generally that the first day of the first period for which an amount is received as an annuity under the contract is the later of i the date upon which the obligations under the contract become fixed or ii the first day of the period which ends on the date of the first annuity_payment sec_1_72-2 provides that amounts subject_to sec_72 are considered amounts received as an annuity only in the event that all of the following tests are met i the amounts must be received on or after the annuity_starting_date as that term is defined in sec_1_72-4 plr-127193-07 ii the amounts must be payable in periodic installments at regular intervals whether annually semiannually quarterly monthly weekly or otherwise over a period of more than one full year from the asd and iii except as indicated in sec_1_72-2 the total of the amounts payable must be determinable at the asd either directly from the terms of the contract or indirectly by the use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with sound actuarial theory sec_1_72-2 provides that notwithstanding the requirement of sec_1_72-2 if amounts are to be received for a definite or determinable time whether for a period certain or for a life or lives under a contract which provides that the amount of the periodic_payments may vary with investment experience then each such payment received shall be considered as an amount_received_as_an_annuity only to the extent that it does not exceed the amount computed by dividing the investment_in_the_contract as adjusted for any refund_feature by the number of periodic_payments anticipated during the time periodic_payments are to be made if payments are to be made more frequently than annually the amount so computed shall be multiplied by the number of periodic_payments to be made during the taxable_year for the purpose of determining the total amount which may be considered received as an annuity during such year to this extent the payments received shall be considered to represent a return of premiums or other consideration paid and shall be excludable from gross_income in the taxable_year in which received to the extent that the payments received under the contract during the taxable_year exceed the total amount thus considered to be received as an annuity during such year they shall be considered to be amounts_not_received_as_an_annuity and shall be included in the gross_income of the recipient sec_72 provides in general that sec_72 shall apply to any amount that is received under an annuity_contract and is not received as an annuity if no provision of the income_tax law other than sec_72 applies with respect to such amount sec_72 provides that any amount to which sec_72 applies if received on or after the asd shall be included in gross_income sec_72 provides that this rule shall not apply however to i any amount received whether in a single sum or otherwise under a contract in full discharge of the obligation under the contract which is in the nature of a refund_of_the_consideration_paid for the contract and ii any amount received under a contract on its complete surrender redemption or maturity in these circumstances the amount received shall be included in gross_income but only to the extent it exceeds the investment_in_the_contract plr-127193-07 sec_72 provides as a general_rule that any amount to which sec_72 applies if received before the asd -- i shall be included in gross_income to the extent allocable to income_on_the_contract and ii shall not be included in gross_income to the extent allocable to the investment on the contract sec_72 provides generally that a contract will not be treated as an annuity_contract for purposes of the code unless it provides that if any holder of such contract dies before the asd the entire_interest in such contract will be distributed within years after the death of such holder sec_72 provides an exception for certain amounts payable over the life of a designated_beneficiary specifically sec_72 provides that if a any portion of the holder's interest is payable to or for the benefit of a designated_beneficiary b such portion will be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and c such distributions begin not later than year after the date of the holder's death or such later date as the secretary may by regulations prescribe then for purposes of sec_72 the portion referred to in sec_72 shall be treated as distributed on the day on which such distributions begin sec_1_451-1 provides that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer's method_of_accounting sec_1_451-2 provides that income although not actually reduced to a taxpayer's possession is constructively received by the taxpayer in the taxable_year that it is credited to the taxpayer's account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it any time or so that the taxpayer could have drawn upon it during the taxable_year if notice of intention to withdraw had been plr-127193-07 given however the regulation provides that income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions analysis an annuity_contract consists of an accumulation_phase and a phase subsequent to the asd commonly referred to as annuitization during the accumulation_phase all amounts received by the holder are amounts_not_received_as_an_annuity during the annuitization phase if the requirements of sec_1_72-2 and are met amounts received by the holder may be characterized as amounts received as an annuity during the annuitization phase amounts received by the holder may in certain circumstances be characterized as amounts_not_received_as_an_annuity see sec_72 and sec_1_72-2 regardless of the characterization of the payments made as amounts received as an annuity or amounts_not_received_as_an_annuity no amount should be considered constructively received by an annuitant before its actual payment under the proposed distribution methods for several reasons first sec_72 provides a comprehensive scheme for the taxation of life_insurance endowment and annuity_contracts sec_72 and b provide in general for the taxation of amounts received as an annuity sec_72 in general taxes amounts received under life endowment and annuity_contracts that are not received as annuities both sec_72 and e literally require that amounts be received by the holder before they are included in gross_income the statute is silent as to whether amounts that are only constructively received within the meaning of sec_1 a are received under sec_72 and includible in gross_income in accordance with the provisions of sec_72 second prior to the enactment of the tax equity and fiscal responsibility act of tefra 1982_2_cb_462 amounts_not_received_as_an_annuity that were paid out before the asd were includible in the holder's gross_income only after the holder recovered the holder's investment_in_the_contract the conference committee report to tefra explained the law prior to the statutory changes as follows under present law taxation of interest or other current earnings on a policyholder's investment in an annuity_contract generally is deferred until annuity payments are received or amounts characterized as income are withdrawn amounts paid out before the annuity_starting_date are first a return_of_capital and are taxable as ordinary_income only after the investment_in_the_contract is recovered h_r conf_rep no 97th cong 2d sess 1982_2_cb_600 plr-127193-07 the conference committee generally followed the senate amendment which it described in the following terms the senate amendment provides that amounts received before the annuity_starting_date will be treated first as withdrawals of income earned on investments to the extent of such income the remainder being treated as a return_of_capital likewise loans under the contract or amounts received upon assignment or pledging of the contract will be treated as amounts received under the contract these provisions apply as of date but do not apply to amounts allocable to investments made before date to endowment or life_insurance contracts except to the extent prescribed in regulations or to contracts purchased under qualified_plans h_r conf_rep no pincite c b pincite thus the tefra changes to sec_72 do not indicate that congress intended to change prior_law which did not apply the doctrine_of constructive receipt to annuity_contracts third sec_72 which provides generally that if an individual receives a loan under an annuity_contract or pledges a portion of the value of such contract the amount of the loan or the portion of the value pledged will be treated as an amount not received as an annuity is inconsistent with applying the doctrine_of constructive receipt to annuities if the doctrine_of constructive receipt applied the increase in the annuity's cash_value would be taxed once and would in many cases be subject_to tax a second time as an amount not received as an annuity under sec_72 a result inconsistent with general income_tax principles fourth the provisions of sec_264 disallowing deductions on indebtedness to purchase or carry certain annuities further support our conclusion that the doctrine_of constructive receipt does not apply to annuities in fact sec_264 generally disallows a deduction for any amount_paid or accrued on indebtedness incurred or continued to purchase an annuity_contract pursuant to a plan of purchase contemplating the systematic borrowing of part or all of the increases in cash_value of the contract if such increases in cash_value were taxable under the doctrine_of constructive receipt there would be no abuse for sec_264 to correct fifth neither does sec_72 operate to require the designated_beneficiary to include amounts in gross_income prior to actual receipt sec_72 only requires prior to actual receipt the recognition of the income_on_the_contract in certain cases in which the annuity_contract is held by certain nonnatural persons as defined in sec_72 for purposes of sec_72 the term designated_beneficiary means any individual designated a beneficiary by the holder of the contract plr-127193-07 conclusion where payments are made to an annuitant in accordance with sec_72 and sec_1 no amount will be constructively received by the annuitant until the annuitant actually begins receiving payments except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including but not limited to whether or not the contracts constitute annuities pursuant to sec_72 or any other provision of subchapter_l and whether a tax may be owed on the exchange of appreciated_property for a private_annuity this ruling is directed only to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively for a return s filed electronically this requirement is satisfied by attaching a statement to the return s that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely sheryl b flum sheryl b flum chief branch office of associate chief_counsel financial institutions products
